NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


HTN TRUST, INC. as Trustee of the )
18-11-30 Land Trust,              )
                                  )
            Appellant,            )
                                  )
v.                                )                   Case No. 2D19-310
                                  )
NATIONSTAR MORTGAGE LLC d/b/a Mr. )
Cooper; DONALD MOFFETT, III a/k/a )
Donald Moffett; ROSALIND MOFFETT; )
HILLSBOROUGH COUNTY; and ABBEY )
TRACE HOMEOWNERS' ASSOCIATION, )
INC.,                             )
                                  )
            Appellees.            )
                                  )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Ivan D. Ivanov of Ivanov Wolf PLLC,
Tampa, for Appellant.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, C.H. Houston, III, and Brittney L.
Difato of McGuireWoods LLP, Jacksonville,
for Appellee Nationstar Mortgage LLC.

No appearance for remaining Appellees.



PER CURIAM.
           Affirmed.


MORRIS, BLACK, and LUCAS, JJ., Concur.




                                    -2-